


Exhibit 10.1(k)

 

UMOWE ZAREJESTROWANO

W Sauer — Danfoss Sp. z o.o.

 

RU/067/08 dnia 25.08.2008

 

LEASE

 

--------------------------------------------------------------------------------

 

DATED 16th May., 2008

 

BY AND BETWEEN

 

PG PL 1 SP. Z O.O.

 

and

 

SAUER — DANFOSS SP.Z O.O.

 

OF PREMISES IN WAREHOUSE BUILDING

 

PANATTONI PARK WROCLAW

 

--------------------------------------------------------------------------------


 

THIS LEASE is made on 16th May, 2008 in Warsaw,

 

BY AND BETWEEN

 

(1)                             PG PL 1 Sp. z o.o., with its registered office
in Warsaw, ul. Emilii Plater 53, 00-113, Warsaw, registered under KRS number
0000268547, maintained by the District Court in Warsaw, represented by the
Management Board in the person of Robert Dobrzycki (“ the Landlord ”),

 

(2)                             SAUER-DANFOSS Sp. z o.o., with its registered
office in Wroclaw, ul. Metalowcow 31, 54-156 Wroclaw, registered under KRS
number 0000015311, maintained by the District Court in Wroclaw, represented by
the Management Board in the person of Mr. Finn Visgaard (“the Tenant”),

 

WHEREBY IT IS AGREED as follows:

 

1.                                       DEFINITIONS

 

For the purpose of this Lease Contract, unless the context requires otherwise,
the words and expressions mentioned below shall mean as follows:

 

“Building”

 

Warehouse building, in the development known as Panattoni Park Wroclaw
containing the Unit, representing a part of the Development, located in Bielany
Wroclawskie (Marked on the plan constituting in Schedule 4) and the plot on
which the Building is located, entered in the Land and Mortgage Register No. KW
WR1K/00164388/0, maintained by the District Court for Wroclaw.

 

“Commencement Date”

 

19 February, 2009 subject to the delivery of the Production and Warehouse
Premises and Office Premises and parent guarantee in accordance with this
Agreement as well as subject to meeting the deadlines indicated in Schedule 5
provided that if these deadlines are not met than consequences indicated in
Schedule 5 shall apply.

 

“Common Areas”

 

Any areas of the Development (including the Building) which are not used
exclusively by the tenant.

 

“Development”

 

The land in Bielany Wroclawskie and any buildings, structures or other
facilities on that land and anything attached to such buildings or structures
constituting in total the development known as Panattoni Park Wroclaw.

 

“Expiry Date”

 

The date on which this Lease expires or terminates.

 

“Lease”

 

This agreement and any schedules, attachments and annexes hereto.

 

“Loading Area”

 

The loading area marked on the Plans in Schedule 4.

 

“Office Premises”

 

The Office Premises described in Schedule 1 and shown in Schedule 4 (excluding
parking spaces), on the ground floor and the first floor as indicated in clause
2.2 below.

 

2

--------------------------------------------------------------------------------


 

“Parking Spaces”

 

The parking spaces marked on the Plans in Schedule 4.

 

“Plans”

 

The plans attached as Schedule 4 hereto.

 

“Production and Warehouse Premises”

 

The Production and Warehouse Premises described in Schedule 1 and shown in
Schedule 4 hereto (excluding parking spaces), on the ground floor.

 

“Rent”

 

The rent specified in Schedule 2 hereto.

 

“Rentable Area”

 

The area that is designated or may be designated for a lease on an exclusive
basis to a tenant in the Building or in the Development.

 

“Service Charges”

 

The service charges specified in Schedule 2 hereto.

 

“Services”

 

The services specified in Schedule 3 hereto.

 

“Tenant’s Percentage”

 

Tenant’s Percentage per Building and/or Tenant’s Percentage per Development as
the case may be.

 

“Tenant’s Percentage per Building”

 

The area of the Unit expressed as a percentage of the total Rentable Area in the
Building, calculated using the following formula:

 

(RAU * 100%)/RAB = TPB %

 

Where:

RAB — the total Rentable Area of the Building at any time

RAU — the Rentable Area of the Unit,

TPB — the Tenant’s Percentage per Budding,

 

“Tenant’s Percentage per Development”

 

The area of the Unit expressed as a percentage of the total Rentable Area in the
Development, calculated using the following formula:

 

(RAB * 100%)/RAD = TPD %

 

Where:

RAD — the total Rentable Area of the Development at any time

RAB — the Rentable Area of the Building

TPD — the Tenant’s Percentage per Development

 

“Taxes”

 

The taxes on the ownership, use or occupation of real estate, or taxes on the
value of any improvements made to the Unit and/or the Development, which are
payable in relation to the Unit and or the

 

3

--------------------------------------------------------------------------------


 

Development during the Lease Term (but excluding any interest or penalties) as
well as any cost which may be charged by the authorities to the Building and or
Development as a whole. For the avoidance of doubt, it is hereby confirmed that
the term “Taxes” does not include, for the purposes of this Lease, any taxes
imposed on the Landlord in relation to its income or profits. In the event that
the Landlord obtains an exemption in whole or in part of real estate tax in
connection with the Tenant’s activities in the Unit, the Tenant shall be
released from the duty to reimburse the Taxes to the Landlord up to the amount
of the exemption received by the Landlord.

 

“Unit”

 

The Production and Warehouse Premises and Office Premises located in the
building, which are both the subject of the Lease. (Marked on the plan
constituting Schedule 4 hereto)

 

“Unit Equipment”

 

Technical equipment connected to the Unit.

 

2.           SUBJECT OF LEASE

 

2.1                                 The Landlord hereby leases to the Tenant the
Unit consisting of the Production and Warehouse Premises and the Office Premises
as described in Schedule 1 and shown in Schedule 4 hereto. The Tenant accepts
the Unit consisting of the Production and Warehouse Premises and the Office
Premises along with the rights specified in Part II of Schedule 1 and Schedule
7, subject to the provisions of Part III of the Schedule mentioned above. In
addition, the Landlord hereby leases 150 parking spaces and loading area located
at the front of the Unit to the Tenant, for its use. The fee for the use of
parking spaces and the loading area is included in the Rent.

 

2.2                                 The Parties agree that for the purpose of
calculating the Rent and the Services Charges, the Rentable Area of the
Production and Warehouse Premises shall be 18 750. sq.m. and the Rentable Area
of the Office Premises shall be 2154. sq.m., whereby 1271 sq.m., of the Office
Premises will be located on the ground floor and 883 sq. m. of the Office
Premises will be located on the first floor of the Building. Premises shall be
remeasured at Commencement Date.

 

2.3                                 The Parties agree that the Unit is leased to
the Tenant for the purpose of general warehousing and manufacturing, in the
Production and Warehouse Premises and office activities in the Office Premises
in accordance with this Lease and binding provisions of Polish law. Any change
in the use of the Unit by the Tenant shall require the Landlord’s prior written
consent.

 

2.4                                 The Tenant shall have the right to extend
this Lease in two stages for additional space of approximately 11000 sq. m.
adjacent to the Unit (marked on the Plans attached in Schedule 4) on the same
terms and conditions . The commencement date of lease of the first stage,
consisting of 5500 sq. m. directly adjacent to the Unit shall fall not earlier
than on the third and not later than on the fourth anniversary of the
Commencement Date. The commencement date of the of the lease of the second
stage, consisting of 5500 sq. m. directly adjacent to the first step shall fall
not earlier than on the third and not later than on the seventh anniversary of
the Commencement Date. The Landlord shall indicate the commencement date for
first and second stage within 12 months from the Commencement Date The Tenant
must give the Landlord a written notice delivered at least twelve months prior
the commencement date indicated by the Landlord, if it wishes to exercise the
right to one or both stages. If the Landlord fails to deliver the notice
indicating the commencement date in due time, the Tenant may indicate the
commencement date in its notice delivered at least 12 months before the
commencement date. The Parties shall conclude an annex to this Lease, amending
the subject of the lease and technical specification. The base rent for each
expansion shall be negotiated by the Parties in good faith taking into account
all financial conditions of this Lease, but shall in no case exceed the market
rent for standard warehouse prevailing at that time.

 

In case of a dispute between the Parties as to the market rent for standard
warehouse, such rent shall be determined by an independent licensed and insured
real estate surveyor/valuer. In such case the Tenant can also request that the
Landlord submits for its review, abstracts of lease agreements concluded by the
Landlord for warehouses during the previous year.

 

4

--------------------------------------------------------------------------------


 

3.           THE LEASE TERM

 

3.1                                 This Lease shall come into effect upon the
signing however the Lease Term as well as the obligation of the Tenant to pay
Rent and Service Charge shall commence at 12:01. on the Commencement Date and,
subject to the provisions of article 4 below or earlier termination in
accordance with the provisions hereof, it shall expire after 10 years from the
Commencement Date.

 

3.2                                 Tenant shall have access to all relevant
design documentation related to Unit Equipment.

 

3.3                                 15 days before final functional test of all
Unit Equipment, the Landlord shall notify Tenant in order to arrange for Tenant
to be present as observer for commissioning Unit Equipment. In case the Tenant
chooses to be present during such test, the stipulations of article 3.4 below
shall apply accordingly.

 

3.4                                 After the Unit has been prepared for the
Tenant, the Landlord shall notify the Tenant in writing of the possibility of
the taking over of the Unit on Commencement Date. Upon receipt of such
notification, the Tenant shall be under a duty to inspect the Unit and provide
the Landlord with a comprehensive and binding list of any defects of the Unit
within 15 days of such inspection. If the Tenant does not inspect the Unit
within 15 days of the receipt of the notice or does not provide the Landlord
with a list of defects within 15 days of the inspection, it shall be regarded as
a confirmation that the Unit has been prepared in accordance with the Lease and
the Tenant shall not be entitled to refuse the signing of the handover protocol
on the Commencement Date. Any defects identified by the Tenant during the
inspection described above shall be divided in two categories: major defects
(understood as defects which prevent the Tenant from using the Unit for the
purposes described in this Lease) and punch list items (understood as any other
defects). The Tenant shall only be entitled to refuse signing the handover
protocol in case there are major defects of the Unit which prevent the Tenant
from using it in accordance with this Lease. In respect of the punch list items
the Parties shall agree upon a reasonable time frame during which these items
shall be remedied by the Landlord. If the Parties disagree as to whether a
defect constitutes a major defect or a punch list item the expert understood as
one of the following companies: EC Harris, Gleeds, Euromost, Tebodin to be
selected by the Parties, will issue a binding opinion within five business days
from the date of its appointment. Such opinion will be final and binding on both
Parties, and the costs of it shall be borne by the Party which the expert
declares to be incorrect in its claims regarding the classification of a defect.
Both Parties undertake to act with good faith and due diligence with respect to
the procedure of handing over the Unit to the Tenant. The parties shall sign a
handover protocol, in the form substantially as attached hereto in Schedule 9,
upon the taking over of the Warehouse and Office Premises which shall include a
confirmation by the Tenant that he has inspected the Unit and confirming that it
meets all specification included in the Lease. If the Tenant’s authorized
representative fails to appear at the date of the hand-over protocol without a
valid justification or refuses to sign the take over without appropriate
justification (i.e. a major defect preventing the Tenant from using the Unit for
the purposes described in this Lease), such failure to appear or refusal to sign
shall be registered in the hand over protocol and the Production and Warehouse
Premises and the Office Premises shall be deemed accepted by the Tenant.

 

3.5                                 If the Unit is not delivered on the
Commencement Date, the consequences detailed in Schedule 5 shall apply.

 

3.6                                 The Tenant will be allowed to access the
Unit after the Landlord has completed the construction of the Building, but
prior to the Commencement Date and the issuance of the occupancy permit for the
Unit exclusively to prepare it for its individual needs (e.g. installation of
warehouse racks, mezzanines, conveyors etc.), at its own cost and risk and in
the timeline agreed with the Landlord. The Landlord hereby grants its consent
for the Tenant’s works which will be defined and agreed according to timeline
Schedule 5. All other works carried by the Tenant affecting the structure of the
Building or the process of obtaining building and occupancy permit require the
prior written consent of the Landlord, which shall not be withheld unreasonably.
With respect to other works, the Tenant shall notify the Landlord of their scope
in advance. Building permission for any such works shall be obtained by
Landlord. If such works generated consumption of electricity or other media, the
Tenant shall reimburse the Landlord for the cost of such

 

5

--------------------------------------------------------------------------------


 

consumed media. The Tenant shall be under a duty to appoint a licences work
supervisor for the duration of the works. All persons employed by the Tenant
must obey instructions of the site supervisor. The Tenant shall only be allowed
to access the Unit after it has provided the Landlord with copies of insurance
policies for all works to be performed and the parent guarantee required in
accordance with article 14 of the Lease. Furthermore, depending on the scope of
the works to be performed by the Tenant, the Landlord may present the Tenant
with its insurance requirements concerning the scope and the limit of cover. In
such case the Tenant shall only be allowed to access the Unit after it has
presented the Landlord with insurance policies conforming to the Landlord’s
requirements. The Tenant shall have access to the Building for the purpose of
preparing the Unit for its individual needs, which shall take place on
October 31st, 2008 at the latest, however the Landlord shall inform the Tenant
of the exact date of possible access in a separate notice delivered a week prior
to it. From the date of such access until the Commencement Date, the Tenant
shall be under a duty to fulfil all its obligations under this Lease and all
terms and conditions of this Lease will apply accordingly, whereby rent payable
during this period shall constitute the equivalent of the Service Charge and
other expenses only incurred by the Landlord during this period for the purpose
of allowing the Tenant to access the Unit.

 

4.           EXTENSION OF LEASE TERM

 

4.1                                 The Tenant shall be entitled to demand, at
the latest nine months prior to the Expiry Date and the Landlord shall be
obliged to conclude upon receipt of such demand, a new lease agreement for a
period of 5 years commencing on the Expiry Date on the same terms and conditions
as in force at the time this Lease expires, with the exception of the Rent,
which shall be negotiated by the Parties in good faith taking into account all
financial conditions of this Lease, but shall in no case exceed the market rent
for standard warehouse prevailing at that time. The new lease shall include an
automatic extension for a subsequent period of 5 years at the terms and
conditions of the new lease including the right of the Tenant to demand that a
new lease is concluded following the lapse of that 5 year period again on the
same terms and conditions and subject to the automatic extension. The Tenant can
in each case decide not to extend the term of this or any subsequent lease by
giving the Landlord written notice to that effect at the latest six months prior
to the expiry date of this or any subsequent lease.

 

In case of a dispute between the Parties as to the market rent for standard
warehouse, such rent shall be determined by an independent licensed and insured
real estate surveyor/valuer. In such case the Tenant can also request that the
Landlord submits for its review, abstracts of lease agreements concluded by the
Landlord for warehouses during the previous year.

 

5.             THE TENANT’S OBLIGATIONS

 

The Tenant hereby undertakes as follows:

 

5.1                                 Rent

 

The Tenant shall pay the Rent on dates and in the manner specified in Schedule
2.The Tenant shall have the right to set off reduce or retain against the rent
or any other payments due under this Agreement any of its own claims against the
Landlord only in case the Tenant’s receivables have been confirmed by a final
court order or the Landlord has acknowledged such claim and given consent for
set off in writing..

 

5.2                                 Paying Service Charges and Expenses

 

Throughout the Lease Term, the Tenant shall pay the Service Charges and other
expenses due hereto on dates, in the amount and in the manner specified in
Schedule 2.

 

5.3                                 Complying with the statutory requirements

 

In relation to the use of the Unit and to the exercise of its rights under the
Lease, throughout the Lease Term, the Tenant shall:

 

(a)           comply at its own expense with all relevant laws, and all legal
requirements of all competent authorities,

 

6

--------------------------------------------------------------------------------


 

(b)                                 not do or fail to do anything, or permit any
other person to do or fail to do anything which may cause the Landlord to become
liable for any penalties, damages, or other costs or expenses, and shall
indemnify the Landlord against all consequences of any breach by the Tenant of
this obligation.

 

5.4                                 Repair and Maintenance

 

Throughout the Lease Term the Tenant shall:

 

(a)                                  maintain the Unit and all devices and
equipment therein in good condition and working order allowing their full usage.

 

(b)                                 replace all fixtures, fittings and other
equipment of the Unit and any components thereof or consumables not listed in
Schedule 3 (including equipment belonging to the Tenant) which is damaged, worn
out, or otherwise in need of replacement, with new items of the same type and
quality, however accepting the normal wear and tear, provided that the Tenant
shall also be entitled to replace such fixtures, fittings and other equipment of
the Unit for an appropriate substitute subject to always acting in accordance
with binding provisions of the law and good construction practice.

 

(c)                                  keep the Unit clean and tidy, and shall not
keep any rubbish there any longer than is necessary, nor dump it anywhere in the
Development other than in the rubbish bins, skips or other containers provided
for that purpose in areas designated by the Landlord from time to time.

 

(d)                                 not damage any parts of the Building or
Unit, and in case of damage it shall repair it immediately at its own expense.

 

In the case when the Tenant has failed to execute or has inappropriately
executed obligations resulting from this item 5.4, the Landlord upon prior
setting forth a deadline for proper execution and its ineffective expiry shall
be able to carry out all necessary repairs or cleaning at the Tenant’s expense.
However, if the fact that the obligations mentioned above have not been executed
or have been inappropriately executed by the Tenant presents a threat of damage
for the Development, Building, Unit, or difficulties for other tenants in the
Development, then the Landlord shall be entitled to carry out all necessary
repairs or cleaning at the expense of the Tenant without the prior calling to
properly execute the obligations.

 

Notwithstanding the above:

 

(i)                                     the Tenant shall not be responsible for
any maintenance, repair or replacement of any structural parts of the Building
(understood as the exterior walls, the foundations and the roof system only);
with the exception of damages caused by the Tenant,

 

(ii)                                  the above obligations of the Tenant to do
any repairs shall commence upon the expiry of the warranty period for each of
the devices and equipment, however the Tenant shall always be under a duty to
ensure that such repairs are carried out by the relevant contractor/manufacturer
granting the warranty,

 

The Landlord will obtain a minimum 24 months warranty for all works, Machinery
and equipment of the Building and Unit. Warranty periods for all individual
elements of the Building and Unit will be indicated in schedule attached to
Delivery Protocol. In case of any need to repair, replace or fix any of the
above during the initial 24 months or the relevant warranty period if it is
longer than 24 months, the Landlord shall ensure that these actions are
undertaken by the contractor granting the warranty or by the Landlord and no
cost of such actions shall be borne by the Tenant as part of the Service Charge
unless the damage has been caused by the Tenant.

 

5.5                                 Alterations

 

At any time the Tenant shall not erect or make (or allow anyone else to do so)
any new structure, improvement, alteration, or addition to the Unit, or the
Building or the Development, including in particular the parking spaces, or
otherwise to change its existing external design or appearance, except in
accordance

 

7

--------------------------------------------------------------------------------


 

with plans, drawings and specifications previously submitted to and approved by
the Landlord in writing in case of works carried by the Tenant affecting the
structure of the Building or requiring obtaining the building and/or the
occupancy permit. With respect to other works, the Tenant shall notify the
Landlord of their scope in advance. Where Landlord’s approval is required such
approval shall not he unreasonably withheld and the Landlord shall provide the
Tenant with such approval or a justified refusal thereof within 30 days from the
Tenant submitting documents described above. All alterations made by the Tenant
must comply with the binding provisions of the law, and in particular
construction law and construction best practice codes. In the event of any
breach of the above provision, the Tenant shall immediately, upon written notice
from the Landlord requiring it to do so, reinstate the Unit to its condition
before the said breach.

 

Should the Tenant fail promptly to reinstate the Unit, the Landlord shall be
entitled to do so itself, and to charge the cost of such works to the Tenant.

 

In case of the above alterations the Landlord shall have a right of first
refusal to carry out the works - within the scope approved by the Landlord - if
the price offered for the works by the Landlord is not higher than the price
offered to the Tenant by third-party bona fide external contractors.

 

5.6                                 Signs and advertisements

 

Tenant shall he free to post lighted signs bearing company logo and flags
externally in accordance with binding provisions of the law.

 

5.7                                 Use of the Production and Warehouse Premises
and Office Premises

 

The Tenant may use the Production and Warehouse Premises for the purpose of
manufacturing and warehousing and the Office Premises for office purposes. Any
change in the use of the Unit or any part of it by the Tenant shall require the
Landlord’s prior written consent which shall not be unreasonably withheld.

 

The Tenant has been involved in the designing of the Unit so that the Unit is
prepared to its needs and the Tenant confirms that the Unit meeting the standard
described in the Technical Specification attached hereto as Schedule 7 and plans
and layouts in Schedule 4 fulfil its requirements with respect to the activity
which he plans to undertake in the Unit and in particular in the Production and
Warehouse Premises.

 

5.8                                 Restrictions on Use

 

The Tenant shall not bring or allow to be brought onto the Development or into
the Building (or to allow them to remain if they are found there) any dangerous
or hazardous materials, not included in original occupancy permit whether or not
the possession and keeping of which is subject to obtaining special permits
under Polish law. The list of dangerous or hazardous materials which the Tenant
is entitled to use is included in Schedule .12... In case the Tenant wishes to
store, maintain, generate or release any hazardous or other dangerous materials
on the Development or in the Building, it shall first provide the Landlord at
least 2 weeks in advance with a written notice of the particulars of the
envisaged activity in this respect and must obtain a prior consent of the
Landlord. Following obtaining the above notice, the Landlord shall be entitled
to demand, both prior to granting the consent and at any time during the Lease,
that the Tenant provides any requested documents pertaining to such activity of
the Tenant in particular documents confirming that the Tenant complies with all
applicable provisions of Polish law and disposes of any hazardous substances
properly as well as to inspect the Unit in respect of activities connected with
such substances upon prior notice to the Tenant. The Tenant shall indemnify the
Landlord against all direct and indirect legal and financial consequences of any
breach of this provision. In particular, in case the Tenant’s activities result
in any pollution of the Development, without prejudice to other rights available
to the Landlord under Polish law, the Landlord shall be entitled to request that
the Tenant removes such pollution at its own cost. Furthermore, in case any of
the charges related to the Development or the Building are increased due to such
activity or any additional charges or fees are imposed on the Development or the
Building or the Landlord as the owner thereof as a result of such activity, the
Tenant shall be under a duty to hear such costs as parts of the Service Charge.
The obligations contained in this paragraph shall survive the termination of
this Lease during the period when the Tenant occupies the Building. Moreover,
during the whole Lease period the Landlord shall be authorised to take actions
determined in Part III of Schedule 1. The Landlord shall not refuse its consent
for change in the use of the Unit provided that the Tenant meets

 

8

--------------------------------------------------------------------------------


 

all legal requirements for such activity, including obtaining appropriate
permits (acting upon power of attorney from the Landlord, if necessary) and
bears the costs of adapting the Unit to such use (if any).

 

5.9         Sub-letting, transfer of rights under the Agreement etc.

 

The Tenant shall not assign, underlet, share, or part with possession or
occupation of all or part of the Building without the prior written consent of
the Landlord. Permission will not be withheld unreasonably by the Landlord. The
Tenant does not need to obtain the above consent for a sublease to an affiliated
company.

 

5.10       Insurance

 

The Tenant will obtain and keep in force at its own expense (promptly paying all
necessary premiums) general civil liability with extension for Tenant’s
liability (coveting losses in real estate property and moveable property , loss
or damage to machinery, installations and equipment, boiler, heating, water
heating equipment etc.) insurance against third party claims arising from
physical injury and property loss or damage with claim limits for each
occurrence of not less than the equivalent in Polish Zlotys of EURO 500 000 and
the equivalent in Polish Zlotys of EUR 1,000,000 in aggregate subject always to
indexation in accordance with the indexation of Rent. If the Tenant conducts any
adaptation works (understood as works undertaken by the Tenant following the
Commencement Date and falling within the scope of article 5.5 above), it will be
required to present the scope of this works and based on this the Landlord will
present the Tenant with its insurance requirements. For modernization and/or
construction works the Landlord will require the general civil liability policy
covering modernization and/or construction activity. In case the Tenatnt wishes
to store, maintain, generate or release any hazardous or other dangerous
materials on the Development or in the Building it has to present the civil
liability policy with extension for Tenants liability and pollution liability
with written confirmation concerning the coverage of activity contacted with
storage of hazardous materials with the limit of not less then the equivalent in
Polish Zloty of Euro 2,000,000 per occurrence and 3,000,000 in aggregate. Tenant
will not undertake actions (or will not allow for actions to be taken) and will
not keep (or allowed to be kept) in the Building anything which could violate
the terms of the insurance agreements concluded by the Landlord concerning the
property, civil liability or the loss of rent (business interruptions) or which
could prevent the Landlord from concluding the above mentioned insurance
agreements with insurers chosen by the Landlord.

 

For the Tenant’s protection, the Tenant shall maintain insurance at its expense
for fire, flood and other perils, theft, loss of revenue and other coverage
usually maintained by businesses of this kind in the area in which the
Development is located on all of its personal property, including trade fixtures
located in the Unit, or on the area designated as the car park. If the Tenant
stores in the Unit movables belonging to third parties, it shall cause such
third parties to maintain such personal property insurance. The Landlord shall
not be held liable for any loss, damages or expenses for actions committed on
areas for which the Tenant is responsible for insuring except to the extent that
any such loss, damages or expenses are a result of the Landlord’s gross
negligence or wilful misconduct.

 

Upon the Landlord’s written request, the Tenant shall be under a duty to provide
the Landlord with insurance certificates pertaining to the Unit or property held
in it or activities undertaken in it.

 

5.11       Surrender of the Unit

 

At the latest by midnight on the Expiration Date, the Tenant shall hand over the
Unit to the Landlord in such state of repair and condition, and complete with
all such fixtures, fittings and other items as is consistent with the Tenant’s
obligations under this Lease, however, subject to the ordinary wear and tear.
The Landlord shall be entitled to request the Tenant to restore the Unit to its
state as at the day of delivery to the Tenant, subject to the ordinary wear and
tear. In particular, the Tenant shall be obliged to remove from the Unit all its
own property and all its own machines, merchandise. Additionally, the Landlord
has the right to require that the Tenant complete any works listed in Schedule
10 at its own cost. After the Expiration Date the Tenant shall have no right to
occupy the premises mentioned above.

 

In the event that the Tenant shall not surrender the Unit, then, without
prejudice to any other legal remedies available to it, the Landlord shall be
entitled to a penalty fee equivalent to two hundred percent (200%) of the
monthly Rent in EURO due for the last month of the Lease Term calculated on the
per diem

 

9

--------------------------------------------------------------------------------


 

basis. Such contractual penalty shall be charged for each day of unauthorized
occupation after the Expiry Date until the Tenant actually vacates the Unit and
it shall be payable on each day falling after the day for which it was charged.
The Tenant shall be obliged to pay statutory interest for delay in payment of
the above penalty starting from the date it becomes due till the date it has
been actually paid.

 

5.12       Interest on overdue payments

 

If the Tenant shall fail to pay any sums due to the Landlord under this Lease by
the due date stipulated herein, or if the Lease shall not stipulate such a date
by the date indicated in the payment demand, then the Tenant shall pay statutory
interest on such sum to the Landlord at the then applicable rate of statutory
interest.

 

5.13       Complying with regulations

 

The Tenant shall observe all regulations being effective in the Development,
presented in Schedule 6.

 

5.14       Protection and Information

 

Upon the Landlord’s request, the Tenant shall perform all acts necessary to
affirm its obligations under this Lease to any third party purchasing or
otherwise acquiring the Building or financing the acquisition.

 

The Tenant shall, within 14 days following receipt of a request from the
Landlord, as well as any existing or potential lender or buyer of the
Development, execute and deliver any documents reasonably requested by said
parties certifying that this Lease is valid and confirming the essential details
of the Lease, in particular the amount of Rent payable. The Tenant will also
provide current financial statements and such other information already filed at
the National Court Register as may he reasonably requested by said parties.

 

6.         THE LANDLORD’S OBLIGATIONS

 

The Landlord hereby undertakes to the Tenant as follows:

 

6.1         Insurance

 

Subject to any exclusions and limitations imposed by the Landlord’s insurers and
the prevailing law, the Landlord shall in accordance with the market practice at
the time insure itself against loss of rent (business interruptions), civil
liability and insure the Unit, the Building and the Development as well as the
Machinery (as defined in pt. 5 of the Schedule 3) in their full reinstatement
value on normal commercial terms. If it will be lawful to do so the Landlord
shall assign all proceeds received from insurance of property to the
reconstruction, as far as is possible, of the Unit (excluding Tenant’s
improvements), the Building and the Development from their destroyed or damaged
state and the reinstatement of Machinery.

 

If anything done or omitted by the Tenant or allowed by the Tenant to be kept on
the Building shall cause the rate of the property insurance, the Landlord’s
civil liability insurance or the loss of rent (business interruptions) insurance
to be increased, then the Tenant will pay to the Landlord the amount of any such
increase on demand including any broker’s fees connected with this, provided
that the Landlord previously informed the Tenant about the terms of the above
mentioned insurances. The Landlord obliges itself to immediately notify the
Tenant about any changes to the terms of the above mentioned Landlord’s
insurances.

 

6.2         To provide services

 

Throughout the Lease Term, to provide directly or indirectly the Services (and
in terms of the media to use its best efforts to ensure that such Services are
provided by third parties without any interruption) in an efficient and economic
manner and in accordance with the principles of good real estate management. The
Landlord shall take all reasonable steps to keep to a minimum and to remedy any
interruptions or delays in the provision of Services, however the Landlord shall
not be liable for any interruptions or delays in connection with the provision
of the Services due to circumstances beyond its control. For the avoidance of
doubt, the above obligation also includes the duty of the Landlord to ensure
that the Building is adequately safeguarded against fire risk as required by
Polish law.

 

10

--------------------------------------------------------------------------------

 

The Landlord shall ensure that any repair or refurbishment of the Building is
done in a manner that does not interrupt production. The Tenant shall be
notified minimum 90 days prior to major works (understood as works on the
structural elements of the Building). Works that will influence production shall
not be implemented without written consent from the Tenant concerning the time
when such works shall be implemented, not to be unreasonably withheld or
delayed. The above stipulations do not apply to situations in which the failure
to undertake the repair immediately results in a threat to human life or health.

 

7.           PARTIES’ RIGHTS IN CASE OF DEFAULT

 

7.1                                 The Tenant irrevocably authorizes the
Landlord to disconnect service media to the Unit in case of termination of the
Lease.

 

7.2                                 The Landlord shall have the right to
terminate this Lease upon written notice to the Tenant if any of the following
occur:

 

(a)                                  non-payment of the Rent and/or Service
Charges or any other due amounts resulting from this Lease for a period of two
months, despite the Landlord setting of an additional month deadline for payment
to the Tenant;

 

(b)                                 the Tenant uses the Unit in a manner that
does not comply with this Lease or the Polish law and in spite of Landlord’s
written notification of such, Tenant does not stop using the Unit in such a
manner within 10 working days from the Landlord’s notification;

 

(c)                                  the Tenant does not execute or improperly
executes its material obligations stipulated herein, thus neglecting the Unit so
as it may incur a damage and shall not comply with such obligation within 10
working days from the receipt of the Landlord’s written notice informing the
Tenant about the breach requesting the Tenant to comply with its obligation;

 

(d)                                 the Tenant, in spite of the Landlord’s
written notification of such, Tenant materially or repeatedly violates the
regulations or the Development use code and shall not cease such violation
within 10 working days from the receipt of the Landlord’s written notice
informing the Tenant about the breach requesting the Tenant to comply with its
obligation

 

(e)                                  the Tenant does not insure, does not renew
or does not maintain valid the insurance mentioned in article 5.10 hereof; and
shall not comply with such obligation within 20 working days from the receipt of
the Landlord’s written notice informing the Tenant about the breach requesting
the Tenant to comply with its obligation

 

(f)                                    the Tenant does not execute or improperly
executes the obligations stipulated herein specially items mentioned in section
7.2 and, excluding cases where the Lease provides a shorter terms, does not
start to properly execute them within 30 working days upon the Landlord’s
written notification;

 

(g)                                 the Tenant ceases to pay its liabilities or
submits a statement on opening the conciliatory proceedings, or when a motion is
submitted to the relevant court for announcement of the Tenant’s bankruptcy;

 

(h)                                 in other cases stipulated herein.

 

7.3                                 The fact of occurring or executing the
Landlord’s rights resulting from the provisions mentioned above shall not
prejudice any other rights or legal actions to which the Landlord is entitled
pursuant to this Lease or other regulations.

 

7.4                                 The Tenant shall have the tight to terminate
the Lease upon notification in writing sent to the Landlord in the following
cases:

 

(a)                                  the defects of the Unit create a danger for
the health of the Tenant’s employees provided that such defects have not been
caused by the Tenant or persons for which the Tenant is responsible and if

 

11

--------------------------------------------------------------------------------


 

such defect is curable the Landlord has not commenced works aiming at its
removal within 15 working days upon the Tenant’s written notification or within
such longer period of time as is necessary taking into account all circumstances
of the situation;

 

(b)                                 the Tenant has not been able to use the Unit
in the current manner for an interrupted period longer than one month due to
alterations or refurbishment of the Unit, the Building or the Development,
except as for repairs as described in article 8 below, and the Landlord has not
taken action to allow the Tenant to use the Unit within 30 days from the
Tenant’s written notice. The Tenant will be informed in advance of any
alternations and refurbishment.

 

(c)                                  the Landlord does not execute or improperly
executes the obligations stipulated herein and does not start to properly
execute them within 30 working days upon the Tenant’s written notification,

 

(d)                                 the Tenant has not been able to use the Unit
due to any reasons not due to the Tenant for 2 weeks and the Landlord has not
made the use of the Unit possible within further 2 weeks after receiving notice
from the Tenant,

 

(e)                                  in accordance with Schedule 5 in instances
indicated therein.

 

7.5                                 Upon the termination of the Lease by the
Tenant in accordance with article 7.4 above, the Tenant shall no longer be under
a duty to pay Rent or Service Charge with the exception of payments which were
due as of the termination date.

 

8.             DAMAGE TO THE UNIT

 

8.1                                 If the Unit is damaged by fire, accident or
other unavoidable casualty, without the Unit being rendered wholly or partially
unsuitable for occupation, the Landlord shall repair such damage and there shall
be no abatement of the Rent, provided that the Tenant is still able to make
practical use of the entire Unit premises. If, and to the extent that, as a
result of such an event, the Unit becomes unsuitable in whole or in part for
practical use, the Tenant shall be released from its obligation to pay all or a
proportionate part of the Rent until these premises are again fully suitable for
use. For the avoidance of doubt it is agreed that, in such circumstances, the
Tenant shall be obliged to pay the Rent on the part or parts of the Unit which
are suitable for use

 

8.2                                 In the event that, during the whole Lease
Term, because of an occurrence of force majeure which is not covered by the
Landlord’s insurance policy, or in any other case the Unit becomes wholly or
partly unsuitable for practical use, the Landlord may either (at its own
discretion):

 

(a)                             terminate the Lease by giving one month’s
written notice to the Tenant within thirty (30) days of the event, whereupon the
rights and obligations of the Parties (except for the claims having been due)
shall expire, and the Tenant shall pay Rent on any part of the Unit which is
suitable for use until the date on which it vacates the Unit; or

 

(b)                            repair the damage and decrease the Rent
proportionately to the area of the Unit that is unsuitable for practical use
until such repairs are completed.

 

9.             LIMITATION OF LIABILITY

 

The Landlord shall be under no liability for, or in connection with, occurrences
which are the effect of any accident or damage, nuisance, annoyance or
inconvenience which may be caused to the Tenant, its employees or visitors by
reason of any act, or default of any other tenant or occupier of any part of the
Development or any nearby properties.

 

Any liability of the Landlord and the Tenant under this Lease shall be limited
to the redress of the actual damage caused to the other Party, excluding lost
profit or business interruption.

 

12

--------------------------------------------------------------------------------


 

Each of the Parties undertake to assist the other Party in obtaining proper
compensation in the event such Party suffers damage by a third party with which
the first Party has a contractual relationship.

 

Both Parties undertake to act in such a manner as to mitigate their damages in
the event such damages arise.

 

10.         Notices

 

Unless specifically provided otherwise, all notices and other communications
made pursuant to the Lease shall be in writing and shall be deemed to have been
duly made by confirmed delivery, or registered mail to the Parties at the
following addresses and faxes numbers:

 

If to the Landlord;

Robert Dobrzycki

PG PL 1 Sp. z o.o.

ul. Emilii Plater 53,

00-113 Warsaw

Tel.:                         +48 22 540 7171

Fax:                           +48 22 540 7170

 

With a copy to:

Lori Bluett

PDC Properties

8395 Jackson Road

Sacramento, CA 95826-3904

USA

Tel.+9163791123

Fax +9163796223

 

If to the Tenant:

Roman Dyrcz

SAUER-DANFOSS Sp. z o.o..

Ul. Metalowcow 31

54-156 Wroclaw

Tel: 71 78 23 610;

 

The Parties shall inform each other promptly of any changes of address or fax
number. Until a change of address is duly reported, letters and faxes delivered
to the previous address and fax numbers shall be deemed to have been received in
the normal course.

 

11.         DISPUTES

 

If any dispute arises between the Parties as to the interpretation or the legal
effect of this Lease, or any of its provisions, such dispute shall be resolved
by the Arbitration Court at the National Chamber of Commerce in Warsaw,
according to its rules of arbitration prevailing at the time. The language of
arbitration shall be English. All attorneys’ fees and other costs connected with
such dispute shall be borne by the dismissed Party.

 

12.         VALUE ADDED TAX

 

All payments due to be made by the Tenant to the Landlord under the terms of the
Lease are exclusive of Value Added Tax (“VAT”), and the sums due shall be
increased by the amount of appropriate VAT. References to VAT shall be deemed to
include any revised version of VAT, and/or any tax which replaces or supplements
VAT.

 

13

--------------------------------------------------------------------------------


 

13.         TRANSFERABILITY OF THE LEASE

 

The Landlord shall be entitled to assign its rights and obligations under this
Lease, without the Tenant’s consent, in particular to a bank or another entity
financing or refinancing the acquisition or development of the Building or the
Development or any company from the Panattoni group or a purchaser of the
Building or the Development.

 

14.         BANK GUARANTEE

 

[intentionally omitted].

 

15.         CORPORATE WARRANTIES AND PARENT COMPANY GUARANTEE

 

15.1                           Each of the Parties warrants to the others that
it is an entity established and operating in compliance with the law of the
Republic of Poland and that the execution of this Lease by persons signing it on
their behalf shall create a valid and legally binding commitment to its terms.

 

15.2                           Within 21 days from the signing of this Lease,
the Tenant shall provide the Landlord with a guarantee issued by a company
dominant with respect to the Tenant, within the meaning of the Code of
Commercial Companies and Partnerships in which such company shall undertake to
perform all obligations of the Tenants arising under this Lease in case the
Tenant defaults in the performance of such obligations and fails to remedy such
default within any applicable period of grace. The guarantee shall be valid for
the first five years of the Lease Term, the guarantee shall be transferable and
in a form substantially as in the Specimen Form of the Parent Company Guarantee
in Schedule 8. At least 3 months prior to the lapse of first 5 years of the
lease term, the Tenant shall deliver a new parent company guarantee, valid for 5
years and 3 additional months from the Expiry Date and in compliance with the
above provisions. The Tenant’s failure to deliver the Parent Company Guarantee
within the specified time period, including failure to deliver a subsequent
Parent Company Guarantee or failure to deliver it in the form prescribed by
Schedule 8 shall be deemed a material default under this Lease, entitling the
Landlord to terminate this Lease with immediate effect. Any delay in exercising
this right shall not give rise to any waiver thereof.

 

15.3                           In case at any time during the Lease Term, the
company which has signed the Parent Company Guarantee ceases to be a company
dominant with respect to the Tenant, the Landlord shall be under a duty to
release such Parent Company Guarantee upon receipt of a new Parent Company
Guarantee signed by the new entity controlling the Tenant being in an acceptable
financial standing in a form substantially as in the Specimen Fort of the Parent
Company Guarantee in Schedule 8.

 

16.               INTERPRETATION, GOVERNING LAW AND AMENDMENTS TO THE AGREEMENT

 

This Lease is governed by the Laws of the Republic of Poland. Any matter not
specifically agreed in this Lease shall be governed by the Civil Code. This
Lease was made in English. This Lease may only be amended in the form of a
writ-ten annex signed by the Landlord and the Tenant.

 

/s/ Robert Dobrzycki

 

/s/ Finn Visgaard May 19, 2008

The Landlord

 

The Tenant

 

14

--------------------------------------------------------------------------------


 

UMOWE ZAREJESTROWANO

W Sauer-Danfoss Sp. z o.o.

 

RU/SL/09 dnia 14.10.2009

 

ANNEX 1

 

Signed on 14.10.2009

 

--------------------------------------------------------------------------------

 

TO

 

LEASE AGREEMENT OF

 

A WAREHOUSE BUILDING

 

IN PANATTONI PARK WROCLAW

 

of 16th May 2008

 

--------------------------------------------------------------------------------

 

BY AND BETWEEN

 

PG PL 1 SP. Z O.O.

 

and

 

SAUER-DANFOSS SP. Z O.O.

 

--------------------------------------------------------------------------------


 

THIS ANNEX, hereinafter referred to as “Annex”, was executed on 14.10.2009 in
Warsaw:

 

BY AND BETWEEN:

 

(1)  PG FL 1 SP. Z O.O. with its registered office in Warsaw, 53 Emilii Plater
Street, entered into the Entrepreneurs’ Registered under number KRS 268547, with
the initial capital in the amount of PLN 50.000 (say: fifty thousand Polish
Zlotys), having tax ID number NIP 525-23-79-467, represented by: Sylwia Wasowska
- Proxy, hereinafter referred to as ‘‘PG PL 1”,

 

and

 

(2)  SAUER-DANFOSS Sp. z o.o., with its registered office in Wroclaw, 31
Metalowcow Street, entered into the Entrepreneurs’ Registered under number KRS
15311, with the initial capital in the amount of PLN 25,000,000 (say: twenty
five million Polish Zlotys), having tax ID number 894-25-83-804, represented by:
Mariusz Król - Director of Operations, hereinafter referred to as
“SAUER-DANFOSS”,

 

hereinafter jointly referred to as “Parties”.

 

Whereas:

 

(a)                                  on 16th May 2008 SAUER-DANFOSS entered into
a lease agreement with PG PL 1 for warehouse and office premises in the building
known as Panattoni Park Wroclaw logistic centre located in Bielany Wroclawskie,
Wroclaw,

 

(b)                                 The Parties have agreed to introduce the
amendments to the Agreement to the extent of Leased Area and monthly payable
amount per square meter of Additional Rent.

 

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

 

1.                                      INTERPRETATION

 

In this Annex, all capitalised words and terms shall have the meanings assigned
to them in the Agreement, unless the Annex provides otherwise.

 

2.                                      AMENDMENTS TO THE LEASE

 

The Parties hereby change the following provisions of the Agreement in the
manner specified below.

 

2.1.                              In article 2 point 2.2. of the Agreement shall
have the following new wording:

 

“The Parties agree that for the purpose of calculating the Rent and the Services
Charges, the Rentable Area of the Production and Warehouse Premises shall be 18
500. sq.m. and the Rentable Area of the Office Premises shall be 2099 sq.m.,
whereby 1213 sq. m. of the Office Premises will be located on the ground floor
and 886 sq. m. of the Office Premises will be located on the first floor of the
Building.”

 

2.2.                              In Schedule 2 of the Agreement shall have the
following new wording:

 

“The Rent shall be paid monthly in Polish Zlotys in an amount of: 3.99 EURO per
square meter as Base rent and 1.77 Euro as Additional Rent; Both Base and
Additional Rent in the amount of 5.76 Euro per square meter of the Rentable Area
of the Production and Warehouse Premises and in Polish Zlotys in an amount
equivalent to 7,15 EURO per square meter of the Rentable Area of the Office
Premises. From the Commencement Date the Tenant shall make rent payment. The
Rent shall be payable monthly current month plus 45 days from the date when the
Landlord issues VAT invoice to the Tenant. For the period of six and a half
months from the Lease Commencement Date the Tenant shall make a single rent
payment in

 

2

--------------------------------------------------------------------------------


 

the amount equivalent to one month Base Rent for office, warehouse and
production space. This payment shall he made in the first mouth of the lease.

 

3.                                      FINAL PROVISIONS

 

3 1                                 The remaining provisions of the Lease remain
unchanged.

 

3.2                                 The annex becomes effective on
16th May 2008.

 

3.3                                 Two English language counterparts of this
Annex have been signed, one being assigned for each of the Parties.

 

3.4                                 The provisions of the Civil Code shall apply
to all matters not regulated by this Annex.

 

On Behalf of PG PL 1:

 

On behalf of SAUER-DANFOSS:

 

 

 

/s/ Sylwia Wasowska

 

/s/ Mariusz Król

Sylwia Wasowska

 

SAUER-DANFOSS Sp. z o.o.

Prokurent

 

PROKURENT

 

 

Mariusz Król

 

 

 

 

 

14.10.2000

 

 

[g358142kc03i001.jpg]

SAUER

PG PL 1 Sp. z o.o.

 

DANFOSS   

(t)

ul. Emillil Plater 53

 

Sauer-Danfoss Sp. z o.o.

00-113 Warszawa

 

ul. Matalowców 31, 54-156 Wroclaw

NIP 525-237-94-67, REGON 147038869

 

tel.: (+71) 78 23 600 fax: (+71) 78 23 601

 

 

NIP: 894-25-83-804

 

3

--------------------------------------------------------------------------------


 

UMOWE ZAREJESTROWANO

W Sauer-Danfoss Sp. z o.o.

 

RU/53/09 dnia 28.10.2009

 

ANNEX 2

 

Signed on 28.10.2009

 

--------------------------------------------------------------------------------

 

TO

 

LEASE AGREEMENT OF

 

A WAREHOUSE BUILDING

 

IN PANATTONI PARK WROCLAW

 

of 16th May 2008

 

BY AND BETWEEN

 

PG PL 1 SP. Z O.O.

 

and

 

SAUER-DANFOSS SP. Z O.O.

 

--------------------------------------------------------------------------------


 

THIS ANNEX, hereinafter referred to as “Annex”, was executed on 28.10.2009 in
Warsaw:

 

BY AND BETWEEN:

 

(1)  PG PL 1 SP. Z O.O. with its registered office in Warsaw, 53 Emilii Plater
Street, entered into the Entrepreneurs’ Registered under number KRS 268547, with
the initial capital in the amount of PLN 50.000 (say: fifty thousand Polish
Zlotys), having tax ID number NIP 525-23-79-467, represented by: Sylwia Wasowska
- Proxy, hereinafter referred to as “PG PL 1”,

 

and

 

(2)  SAUER-DANFOSS Sp. z o.o., with its registered office in Wroclaw, 31
Metalowców Street, entered into the Entrepreneurs’ Registered under number KRS
15311, with the initial capital in the amount of PLN 25,000,000 (say: twenty
five million Polish Zlotys), having tax ID number 894-25-83-804, represented by:
Mariusz Król - Director of Operations, hereinafter referred to as
“SAUER-DANFOSS”,

 

hereinafter jointly referred to as “Parties”.

 

Whereas:

 

(a)                             on 16th May 2008 SAUER-DANFOSS entered into a
lease agreement with PG PL 1 for warehouse and office premises in the building
known as Panattoni Park Wroclaw logistic centre located in Bielany
Wroclawskie,Woclaw,

 

(b)                            The Parties have agreed to introduce the
amendments to the Agreement to the extent of Leased Area and monthly payable
amount per square meter of Additional Rent.

 

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

 

1.                                      INTERPRETATION

 

In this Annex, all capitalised words and terms shall have the meanings assigned
to them in the Agreement, unless the Annex provides otherwise.

 

2.                                      AMENDMENTS TO THE LEASE

 

The Parties hereby change the following provisions of the Agreement in the
manner specified below.

 

2.1.                              In article 2 point 2.2. of the Agreement shall
have the following new wording:

 

“The Parties agree that for the purpose of calculating the Rent and the Services
Charges, the Rentable Area of the Production and Warehouse Premises shall be 18
500. sq.m. and the Rentable Area of the Office Premises shall be 2179 sq.m.,
whereby 1213 sq. m. of the Office Premises will be located on the ground floor
and 966 sq. m. of the Office Premises will be located on the first floor of the
Building.”

 

2.2.                              Schedule 4 - the layout of additional Office
Premises attached to this annex shall be added to Schedule 4.

 

3.                                      FINAL PROVISIONS

 

3.1                                 The remaining provisions of the Lease remain
unchanged.

 

3.2                                 The annex becomes effective on
1st January 2010.

 

2

--------------------------------------------------------------------------------


 

3.3                                 Two English language counterparts of this
Annex have been signed, one being assigned for each of the Parties.

 

3.4                                 The provisions of the Civil Code shall apply
to all matters not regulated by this Annex.

 

On behalf of PG PL 1:

 

On behalf of SAUER- DANFOSS:

 

 

 

 

 

SAUER-DANFOSS Sp. z o.o.

 

 

PROKURENT

[ILLEGIBLE]

 

/s/ Mariusz król

28/10/2009

 

Mariusz Król

 

3

--------------------------------------------------------------------------------

 
